OFFWE   OF THE ArrORNEY   GENERAL     OF TEXAS
                     AUSTIN




Depertment of Agrioulture
Austin, Texee
Gentlemen:    Attention of Charlee E. Beughman
                                         ,’
              Opinion Ho. Q-1911
              Rer Kay the Department of~:‘&&culture




                                        en6 other neo-


                                      n of this depertment
                                      n rsoeived.


                              n of Artiole 5695
                               81 Aote ai the
                               ature, ths Conmis-
                               erged riCh the
                              y’and aoourately
                              8, .beama and mea-
                              era, bputy publio

                  pectione and inveetigetiona
                 the enforoement of said acte.
               ee of $5.00 aon3Otea from publio
                 deputy pbm    ~8ie;h8rs it3 t0 pay
    for the inspeotion and test of said eaale0,
    weights and meesurea and the fetemuat be ool-
    leotsd by the Commissioner before the requir-
    ed Certificate of Authorfty is delivered to
    the public weigher or deputy publio weigher;
                                                    502




Department of Agrioulture, Fag4 2


    therefore, the inepeotion and test 'of the
    scales, weighta and measure8 must come
    rirat, then t&e collection or the tee and
    lster the irrauanoeof the required Oertiil-
    oate of Authority, whiah must be obtained
    by all public weighers and deputy pub110
    weighers in this State1 likewise a ocmplete
    examination end teat of the equipment uaed
    by liaenaed milk and cream testers must k,
    made during the oourse of the inveetlgatfon.
          "In order bo make the above mentioned
    tests, heavy tset welghts and oumbersoem
    equipment is esaentlal; ln.faat, a large
    number or 50 pound, 500 pound and f%OO pound
    teat weights are employed In tests, lpaklng
    the use of two large g-l/S ton trucks and
    ssreral oars and trailers, neoessary for
    the traneportatfon of these heavy test
    weights and 4quipment;~alao the two large
    frtmlm~are equipped with .lndiv~dual'porrer
    plants, driven by gasoline motora, whloh
    furnlah the parrerior unloading and loading
    the weight.8 ipd noving'them about tinth4
    platform ot the scale. The transportation,
    maintenance and care &this equipmeat ie
    abaoluteJy neoesaary in the p~fora~~e     of
    these duties, other&as it would be iaposel-
    ble for a-person to comply with the law.
    %tnrally, there le an 4xp4nse inourred
    in the transportation, lgaintenanaearxloar4
    of this 4qulIuaalst;suoh as, gasollna, oil,
    trek,   tr6iler and oar repalre, parts and
    repair8 to the tssting 4qulpment proper,
    and rocrms and meals ror the drivers of thla
    equipment.:
         YPhe canpleted.appropriation bill  doe8
    not provide a epeoiflo~item Sor defraying
    this nea4ssary 4xp4n#e, .and,ths,onZy provi-
    aion In the bilLfor ita payment is in the
    special rider plaaed at the end of the appro-
    priation for this Department whiuh makes a
    lump eum appropxlation of ali fees aolleote&
Department         0r    Agrioulture, Page 5


        by virtue of the above mentioned Aots, for
        the enforaement of sam4. Therefore you will
        pleaae edrise if the Department of Agriculture,
        in meetiog the reaponeibilltiea imposed upon
        the Colamissionerby the provisions of Article
        5695 Rawle C. g. 1925 and Oha er 257 Acts of the
        42nd Iagielature, haa the cthoritg to use a
        portion of the lump Bum approprtition made
        in the apeoial rider OS the apgropriabon bill
        to meet the aboY mentioned and similar neoe&
        ary expenses.*
         In the aPpropriatlon mad4 by the Legislature in
z&m&e Bill No. 427, A4tS Regular 54asion, 46th Legisla-
ture for the Agricultural Departnmnt under the general
hea&g  Weight4 and tiaEm46 Di~islon~ appears the Sollm-
ingr
 “36,   ~Xlhi4~     of   Ditieioni      . . . . ..I.........   ~2;700.00    X,700.00
 37. Inepedtor of weighta and                         a~asares..1;8OO.OO    1;800.00
 38. Imqeotcr of weights and                          meaeur4&.1;8OO.OO     1,800.OO
 39. Inspector of w4bhte and                          m4asur4e..1;8O0.00    1,8OO,Oo
 40. Inqaatar Of mighte and                           m4asur48..1;8O0.00    1,8OO.OO
 41. Inspector of weight.6 and                        measularrr~~l;EKUL#   1;800.00
 42,    uapeotor         of   weights       and ~qasures..     yloo*oo      l;t300.00
43. fnspeotor of weight@ and~meaauree..              ,iKK).OO ~;eOO.OO
44. hepeetor   Of weights end lD448W4S..1,880.~               1;8OO.OO
45. Inspector of weights and nmasures.~l;&nLOO                1;8OO.OO
45. Inapeator of weights and meaaur4e,~1,800.tM 1,8OO.o0
47. xmpeotor for teeing butter rat
     ..in milk and ozeam ...... ....~.....1.800.00 1,800.00
48. fnspctor   for testing butte? fat
       b milk and 4ree.m  ... .............1,mo.oo            1,8cO.o0
49. Inepeetor for testing butter fat
       in milk and oxwu ....~....~........1.800.001,8OO.o0
50. &laries and other 41pen~es in th4
       weights and meaInire8 .fas fund
       &tic18  5695,.Rsvisdd tXv%l S&a-
       tl&sa, 1925, Chap..:
       Session Forty-se40
50a,Rent, heat, light, Po+g4.       tele-
       phone, telegrap$iprinting sup-
       plies and Contingent. . . ..L * . . . . . . 1;500.00   1;~00.00
50b.Roomeeper ana offip      deputy.......l;6oO.00 1j500.00
5Qc.Traveling expensee~.~.........;.....5,000,00 S,OOO.OOe
           of Agriculture, Page 4
Departlilent


(The oo~ernorvetoed       Items Sob and BOO)-
           The speoial rider appended to the Appropria-
tion r0r the L)epartm%nt of &rknllt.ure reads in part
a8 follows:
            aFor.eaoh of the fiaoal years sading
     August 31, 1940 and &sgust 91, 1941, all.fees
     and/or   unexpended balanoes whloh have been
     reoelved and,whsoh may be.reoeived by vivtm
     OS Chapter 7, &Wale     153, Revised Civll"%a-
     iuztee,1925; Chapter 3 of Title 4,;Bevlsed
     Civil Statutes; lQ35; Article 5964; Revised
     Civil &dUteB;     1933; Article 5695, Revised
     Civil Statutea,   1923; Chapter 887, Rsg~ular
     868B~OU,   Forty-Bsoond      Lr3@8htUTe   f   chptat
     304, Rsgule'rSeeaion Forty-first bgi8btttm
     and &use~Bill Xo. 12, First Called ~hssion,
     Forty-iiith ~gislatura and any aslsndnaant8
     to any of Bald aot8 arkhereby appropriated,
     after they ohall have been depo8ited in the
     Stat8 ~%aeury, to the Deptirtment~ofAgri-
     culture to be wedby   Said ~partmentier
     the enSoresapentat the abwe-nmntionsd Aots
     and for the operation end nmintemanoe of said
     aotiVitb8 a8 hereinabwe 8peai?iOblly     itemized
     and in no event ehall any of theae fees be
     we6 OthZtiBe."
          The aSW3werto yOUr qUe8?ifCKi18 crontrolledbar
what we have already said to you conoernlng 8iI8ilarappko-
prlations and vefO%8 Of the hveX?IIOr, in'OtE OpiniOn8-f708.
O-954 and O-1687,
          We quote fmm         our opinion I6o.O-1689, above
ferred to 88 sollows
          "The speelal rider quoted in your le8ter,
     also quoted above, doe8 not purport to nvlke
                                               .
     these fee8 available to the Uep8r6ment of Agrl-
     culture generallp to bs~3med for the enforoeaant
     of the Aota under uhiah they are colleaa8edend
     for the operation and mainSenanoe or such aoti-
     Viti48, but apprOpriatie88eid i%eB XW8trictiVelf,
IIeparta6ntor        AgrlOtilture,P%ge 6


        with the lbnltationthat they may be used by
        the DepartaMnt 0r Agrioulture for the open-
        tlon and nmlntenanoe of srid eotlvltiee end
        the enforcement otthd Aots under rhioh they
        are aolleoted   laB h%r%inabova %peoi?iO%lly
        ft@m&ad and in no erent 8hal.l any of the%%
        fee8 be,a%ed OthsnriBO.*    It fO1bW8 that
        bbe8e fee8 ar%'not available to the D%p%rt-
        ment generally, but are areUable only to de-
        fray the it8m8 of expbnses to nhloh they are
        appmpriet8d a8 8peOifiOally itemieed in the
        Afsta8 lt eppeered.wben it bfmeam the law ,of
        the state of Texn8, whlah rae n& until it
        bad been approved by the Qovemor. The Govdr-
        lloF*B TetO  of euoh 8p6O%ftO item8 lndloated
        ebove w8 fully eifeatire to ellmlnate theee
        ltem%~fram the epproprietion bill, and there-
        ion to Plait the authorityti expend th6%%
        taPd8 %OoQrdi~&."
                It   r0il0rs mm   what we hare said   abov8~:thetyfmr
questiontrmt be ansremd           in the nrgatlve.
                wueting that *he    rOreg0fi.gially anmOr8yOaz
iaquiry, weremain




                                                                 COMMITTEL